COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-14-00179-CV
Trial Court Cause
Number:                     2012-07156
Style:                      Victor Kareh M.D.
                            v. Tracy Windrum, Individually, as representative of the Estate of Lancer Windrum, and
                            on behalf of her minor children B.W., J.W. and H.W.
Date motion filed:          May 12, 2015
Type of motion:             Motion for Leave to File Post-Submission Brief
Party filing motion:        Appellee
Document to be filed:       Post-Submission Brief

Is appeal accelerated?       YES         NO

Ordered that motion is:

            Granted
                     If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
          Appellant’s Post-Submission Brief in response, if any, is due Tuesday, June 23, 2015.




Judge's signature: /s/ Evelyn V. Keyes
                      Acting individually           Acting for the Court

Panel consists of:     Justices Keyes, Bland, and Massengale

Date: June 9, 2015